UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Kesselring Holding Corporation (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 492536 10 7 (CUSIP Number) May 18, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: r Rule 13d-1(b) [X] Rule 13d-1(c) r Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.492536 10 7 SCHEDULE 13G Page2of 9Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Vision Opportunity Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)ÿ (b)ÿ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Caymen Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,441,905 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,441,905 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,441,905 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.99% 12 TYPE OF REPORTING PERSON* CO CUSIP No.492536 10 7 SCHEDULE 13G Page3of 9Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Vision Capital Advisors, LLC (formerly known as Vision Opportunity Capital Management, LLC) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)ÿ (b)ÿ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,441,905 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,441,905 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,441,905 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.99% 12 TYPE OF REPORTING PERSON* IA CUSIP No.492536 10 7 SCHEDULE 13G Page4of 9Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Adam Benowitz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)ÿ (b)ÿ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION US Citizen NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,441,905 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,441,905 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,441,905 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.99% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.492 SCHEDULE 13G Page5 of 9 Pages Item 1(a). Name of Issuer: Kesselring Holding Corporation Item 1(b). Address of Issuer's Principal Executive Offices: 2208 58th Avenue East Bradenton, Florida34203 Item 2(a). Name of Person Filing. Vision Opportunity Master Fund, Ltd. Vision Capital Advisors, LLC Adam Benowitz Item 2(b). Address of Principal Business Office or, if None, Residence. Vision Opportunity Master Fund, Ltd.: c/o BISYS Hedge Fund Services (Cayman) Limited P.O. Box 1748 Cayman Corporate Centre 27 Hospital Road, 5th Floor Grand Cayman KY1-1109 Cayman Islands Vision Capital Advisors, LLC Adam Benowitz: 20 W. 55th Street, 5th Floor New York, New York 10019 Cayman Islands Item 2(c).
